Name: Decision of the EEA Joint Committee No 69/95 of 15 December 1995 amending Annex IX (Financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  civil law;  financial institutions and credit;  management
 Date Published: 1996-03-07

 7.3.1996 EN Official Journal of the European Communities L 57/35 DECISION OF THE EEA JOINT COMMITTEE No 69/95 of 15 December 1995 amending Annex IX (Financial services) to the EEA Agreement THE EEA JOINT COMMITEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 24/95 (1); Whereas Commission Directive 95/15/EC of 31 May 1995 adapting Council Directive 89/647/EEC on a solvency ratio for credit institutions, as regards the technical definition of Zone A and in respect of the weighting of asset items constituting claims carrying the explicit guarantee of the European Communities (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 18 (Council Directive 89/647/EEC) in Annex IX to the Agreement:  395 L 0015: Commission Directive 95/15/EC of 31 May 1995 (OJ No L 125, 8. 6. 1995, p. 23). Article 2 The texts of Directive 95/15/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 224, 21. 9. 1995, p. 34. (2) OJ No L 125, 8. 6. 1995, p. 23.